Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20    PageID.340   Page 1 of 22




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 ROOFERS LOCAL 149                                     2:19-cv-10628
 PENSION FUND,

                   Plaintiff,                HON. TERRENCE G. BERG

       v.

 KAIJA MENYON PACK and                     ORDER GRANTING MOTION
 DIANA PERRY,                              FOR SUMMARY JUDGMENT

                   Defendants.

      As a member of Roofers Local 149, Charles Edwards, Jr. left a

monthly annuity benefit to his wife when he died. Unfortunately, because

of irregularities in finalizing an earlier divorce, he also left a dispute
between two women as to which of them was the wife legally entitled to

payments as his surviving spouse. Seeking to resolve these competing

claims, the Trustees of the Roofers Local 149 Pension Fund (the “Fund”)

filed this interpleader action to sort out the rights of Defendants Diana

Perry (“Perry”) and Kaija Menyon Pack (“Pack”), both of whom were

married to Edwards and claim to be his legal surviving spouse.1 The case
is now before the Court on a motion for summary judgment filed by the

Fund. The Court held an evidentiary hearing on March 4, 2020, during


1 Rule 22(a)(1) of the Federal Rules of Civil Procedure permits a party to join
individuals as defendants if they “may expose a plaintiff to double or multiple
liability.”

                                      1
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20          PageID.341     Page 2 of 22




which both Perry and Pack gave testimony. The Court ordered the Fund

to submit supplemental briefing incorporating that testimony and

provided Perry and Pack an opportunity to do the same. Initially, only

Perry filed a supplemental brief. ECF No. 26. But Pack later filed a
response to the allegations contained in Perry’s brief. ECF No. 28. The

Court has considered both Defendants’ filings. Having determined that

Pack is the surviving spouse for purposes of the pension plan, the Court
will grant summary judgment in favor of the Fund.

                                 BACKGROUND

      The Roofers Local 149 Pension Fund (the “Fund”) is established and

administered pursuant to Section 302 of the Labor Management

Relations Act (“LMRA”), 29 U.S.C. § 186, and the Employee Retirement

Income Security Act of 1971 (“ERISA”), 29 U.S.C. § 1001 et seq. According
to the Fund’s pension plan, the “surviving spouse” of a participant who

dies before retirement is eligible to receive a monthly survivor annuity

benefit.2 See ECF No. 20-2 (Excerpt from Am. and Restatement of Roofers
Local No. 149 Pens. Plan). See also ECF No. 20-2, PageID.124 (supplying

a definition of “Spouse or Surviving Spouse”). As a member of Roofers

Local 149 who contributed to the Fund and passed away before his
retirement, it is undisputed that Edwards’s surviving spouse is entitled



2 The plan also gives participants the option of selecting a beneficiary other than their

spouse. Edwards did not opt to make such a designation. See ECF No. 20-2,
PageID.121–22; ECF No. 20, PageID.101–02.
                                           2
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.342   Page 3 of 22




to receive death benefits under the plan. See ECF No. 20, PageID.104

(Fund’s Mot. for Summ. J. Br.). The only dispute is whether Diana Perry

or Kaija Menyon Pack—both of whom were married to Edwards—should

legally be considered Edwards’s “surviving spouse.”
      Perry was Edwards’s first wife. A marriage certificate issued by

Wayne County, Michigan shows that Edwards and Perry were married

on August 18, 1979. ECF No. 1-1, PageID.8. The couple lived together for
almost a decade and had one child together. ECF No. 24, PageID.169

(Mar. 1, 2020 Evid. Hearing Tr.). During the evidentiary hearing on this

matter, Perry testified that she and Edwards separated around 1987.

ECF No. 24, PageID.170–71.

      In 1993, Edwards filed an action to divorce Perry in Michigan’s

Third Judicial Circuit Court. ECF No. 1-2, PageID.10 (Mich. Third Jud.
Cir. Ct. Reg. of Actions). But that complaint was ultimately dismissed for

failure to submit a judgment of divorce. ECF No. 1-3, PageID.12 (Order

Dismissing Case). The Wayne County divorce between Edwards and

Perry was thus never finalized. Though it remains possible that Edwards

obtained a divorce in some other county or state (he apparently resided

in New York and Pennsylvania during the relevant period), there is no

evidence in the record that he did so. ECF No. 28, PageID.331.

      An affidavit recently provided by Perry and Edwards’s daughter

avers that, while Edwards was in the hospital recovering from a stroke

in 2017, he told his daughter that he had never divorced Perry. ECF No.
                                      3
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.343   Page 4 of 22




26-2, PageID.311 (Perry-Tate Aff.). The daughter in her affidavit asserts

that she made a tape recording of this statement. ECF No. 26-2,

PageID.311 (Perry-Tate Aff.). But that recording has not been provided

to the Court and the Court therefore does not consider it in deciding
summary judgment. Further, the Court notes that Perry testified during

the hearing and never mentioned this 2017 conversation between

Edwards and his daughter. To the contrary, Perry testified that she first
learned that she and Edwards remained married when she searched

Wayne County’s divorce records in 2018 (in preparation for applying for

Edwards’s surviving spouse benefits). See ECF No. 24, PageID.173, 176.

      In 1991, before Edwards unsuccessfully filed for divorce from Perry,

he married Pack in a ceremony at Detroit’s Linwood Church of Christ

attended by 365 guests. ECF No. 1-4, PageID.14; ECF No. 28, PageID.326
(Perry Br.). The Wayne County marriage license states that Edwards had

previously been married. ECF No. 20-4, PageID.129. Pack testified that

Edwards told her he was divorced. ECF No. 24, PageID.189. When

Wayne County issued a marriage license to Pack and Edwards, Pack

understandably assumed there were no legal impediments to their

marriage. ECF No. 24, PageID.189–90. According to Pack, she and

Edwards remained happily married until his passing in 2018. The couple

had several children together, both biological and adopted. ECF No. 24,

PageID.200–01. Pack explains that she and Edwards also remained in

close touch with his daughter born during his marriage to Perry and were
                                      4
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.344   Page 5 of 22




on fine terms with Perry. ECF No. 28, PageID.327. During their

marriage, Pack and Edwards shared household expenses, combined

finances, and listed each other as beneficiaries on benefits to which they

were entitled. ECF No. 24, PageID.209–10. The couple also moved
together several times to follow prospects for better neighborhoods and

schools, academic opportunities for their children, and professional

promotions. ECF No. 24, PageID.192–99.
      Perry says she heard only through the grapevine that Edwards had

married Pack. ECF No 24, PageID.173. But Pack testified that Perry

actually was a guest at the Edwards-Pack wedding. ECF No. 24,

PageID.192–93. According to Perry, she was never served with divorce

papers and had not heard that Edwards was seeking a divorce. ECF No.

24, PageID.183. Nonetheless, Perry testified that she assumed from the
fact that Edwards had married Pack that she and Edwards must have

been divorced. ECF No. 24, PageID.183. For her own part, Perry also re-

married. In 1998, Perry married Kenneth J. Day; the couple’s 1998

marriage license indicates that Perry had previously been married. ECF

No. 20-6, PageID.134. To this day, Perry and Day remain legally married,

although they separated in 2004. ECF No. 24, PageID.174–75. In 2011,

Perry moved in with her and Edwards’s daughter. ECF No. 26,

PageID.298.

      During the evidentiary hearing, Perry testified that she and

Edwards both stayed with their daughter at the daughter’s home in
                                      5
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.345   Page 6 of 22




Michigan during some portion of 2016 and 2017. ECF No. 24,

PageID.177. Perry’s testimony suggested that this living arrangement

was a temporary, mutually beneficial situation and by no means a

reconciliation between Perry and Edwards. Pack’s testimony also framed
Edwards’s stay with his daughter and Perry in 2016 and 2017 as more of

a “visit.” See id. at PageID.199–202. See also ECF No. 28, PageID.329

(“When [Edwards] would stay at [his and Perry’s daughter’s] house,
[Edwards] slept in the basement on a small couch, it was only temporary

so he said it was no big deal.”). Pack explained that Edwards was

travelling back-and-forth between Michigan and Indiana, where Pack

had relocated for a job but had not yet secured a permanent living

situation. ECF No. 24 at PageID.199–202. According to Pack, Edwards

had “some work to do in Detroit” and so it was convenient to stay there
and spend time with his daughter. Id. But Perry now asserts, in

supplemental briefing and affidavits, that the reason Edwards moved

back in with her and the couple’s daughter was that he and Pack were

having marriage trouble. ECF No. 26, PageID.298 (Perry Suppl. Br.);

ECF No. 26-1, PageID.309 (Perry Aff.) (stating that Edwards moved in

with his and Perry’s daughter in 2015, as opposed to 2016); ECF No. 26-

2, PageID.311 (same).

      Edwards was still living with Perry and her daughter in Michigan

when he suffered a stroke in August 2017. See ECF No. 24, PageID.200,

203; ECF No. 26, PageID.298. He was initially hospitalized in Michigan,
                                      6
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.346   Page 7 of 22




but Pack travelled with him back to Indiana after he was discharged.

ECF No. 24, PageID.200. Perry apparently did not visit or keep in touch

with Edwards after he left Michigan. See id. at PageID.177–78. Pack’s

testimony was that she and Edwards resided in Indiana from that point
until his death in 2018. Id. at PageID.203. Edwards was in a nursing

home for most of that time. ECF No. 28, PageID.330. Pack and Edwards’s

son helped care for Edwards because after his stroke he was unable to
walk, feed himself, or carry out other basic functions independently. ECF

No. 24, PageID.203. According to Pack, the exception to Edwards’s

residency in Indiana was a period of two or so days during February 2018

when Perry’s daughter by Edwards transported him from his nursing

home in Indiana to Michigan “against his will and under false pretense.”

ECF No. 28, PageID.330. The facts underlying this incident, although
hotly disputed by the Defendants, are nonetheless immaterial to

assessing whether Perry or Pack is the “surviving spouse” for benefits

purposes.

      Edwards passed away on August 1, 2018, by Pack’s side in Indiana.

ECF No. 20-8 (Death Certificate); ECF No. 28, PageID.331. The death

certificate identifies Pack, not Perry, as his wife. ECF No. 20-8,

PageID.147. Although she was legally married to Day at the time

Edwards died, it was Perry who reported Edwards’s death to the Fund

and applied for death benefits as his surviving spouse. See ECF No. 20-9

(Cert. of Beneficiary Form). Perry testified that she decided to apply for
                                      7
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.347   Page 8 of 22




Edwards’s benefits after examining Wayne County’s divorce records and

discovering that her divorce with Edwards was never finalized there.

ECF No. 24, PageID.173. Perry believes she should be awarded the

surviving-spouse benefits because she spent ten years of her life with
Edwards and was legally married to him at the time of his death. ECF

No. 24, PageID.176. At no point during her hearing testimony did Perry

suggest she should be awarded the surviving spouse benefits on the basis
that she and Edwards had reconciled in some manner in 2015–17, or

because Pack had abandoned Edwards.

       Pack in turn says that she is entitled to the surviving-spouse

benefits because she married Edwards in good faith and built a life with

him that the couple shared from the date of their marriage in 1991 until

Edwards’s death in 2018. ECF No. 24, PageID.210–11 (Pack testified, “So
all I know is I married him. I’ve never married anybody else. I’ve never

considered marrying anyone else. We married to death do us part, and

that’s what happened, death did us part.”).

      In her recent supplemental briefing, Perry for the first time alleges

that Pack abandoned Edwards during the last years of his life. ECF No

26. Attached to Perry’s brief are records from an Indiana criminal court

indicating that Pack was charged, in October 2017, with neglect of a

dependent, property theft, and exploitation of an endangered adult over

60 years of age. See generally ECF No. 26-3. Those charges, which do not

expressly reference Edwards, were later dismissed. Id. Notably, Perry’s
                                      8
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.348   Page 9 of 22




sworn affidavit, although attached as an exhibit to the supplemental

brief, does not contain any mention of this alleged neglect or abuse of

Edwards by Pack, nor did Perry mention any such wrongdoing by Pack

in her hearing testimony. See ECF No. 26-1. Only the affidavit provided
by Edwards and Perry’s daughter contains sworn statements that Pack

abandoned Edwards near the end of his life, around October 2017 (when

Edwards was moved to a nursing home in Indiana). ECF No. 26-2,
PageID.311. Edwards passed away approximately 10 months later, on

August 1, 2018. ECF No. 20-8.

      The Fund filed this lawsuit in March 2019 seeking the Court’s

assistance in determining whether it should award death benefits to

Perry or to Pack. In its motion for summary judgment, the Fund

acknowledges that Pack’s marriage to Edwards was technically void ab
initio because he was still married to Perry. Yet the Fund also argues

that under Michigan law there is a strong presumption in favor of the

validity of “a later ceremonial marriage that is attacked on the ground

that one of the parties was already married to another.” ECF No. 20,

PageID.108. Applying this presumption of validity, the Court will award

the Fund’s surviving-spouse benefits to Pack.

                           LEGAL STANDARD

      Summary judgment is appropriate “if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” See Fed. R. Civ. P. 56(a). A fact is
                                      9
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.349   Page 10 of 22




 material only if it might affect the outcome of the case under the

 governing law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

 (1986). In deciding a motion for summary judgment, the Court must view

 the evidence and any reasonable inferences drawn from the evidence in
 the light most favorable to the non-moving party. See Matsushita Elec.

 Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations

 omitted). The trial court is not required to “search the entire record to
 establish that it is bereft of a genuine issue of material fact.” Street v.

 J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th Cir. 1989). Rather, the

 “nonmoving party has an affirmative duty to direct the court’s attention

 to those specific portions of the record upon which it seeks to rely to create

 a genuine issue of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir.

 2001). The Court must then determine whether the evidence presents a
 sufficient factual disagreement to require submission of the challenged

 claims to the trier of fact or whether the moving party must prevail as a

 matter of law. See Anderson, 477 U.S. at 252.

       Under Rule 56, “[a]n affidavit or declaration used to support or

 oppose a motion [for summary judgment] must be made on personal

 knowledge, [and] set out facts that would be admissible in evidence.” Fed.

 R. Civ. P. 56(c)(4). Because hearsay evidence would be inadmissible at

 trial, a district court cannot consider hearsay in deciding a motion for

 summary judgment. Wiley v. United States, 20 F.3d 222, 225–26 (6th Cir.

 1994); N. Am. Spec. Ins. Co. v. Myers, 111 F.3d 1273, 1283 (6th Cir. 1997)
                                      10
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.350   Page 11 of 22




 (“The above testimony cannot create a genuine issue of material fact

 because it is inadmissible hearsay.”).

                               DISCUSSION

       The dispositive question in this case is whether Perry or Pack is the
 “surviving spouse” for purposes of awarding benefits under the Fund’s

 pension plan. Federal courts have jurisdiction over an interpleader action

 seeking to determine the proper beneficiary of benefits distributed under
 an ERISA employee-welfare plan. 29 U.S.C. § 1132; Cent. States, Se. &

 Sw. Areas Pension Fund v. Howell, 227 F.3d 672, 674 n.2 (6th Cir. 2000).

 When adjudicating a dispute about the proper beneficiary for ERISA

 benefits, ERISA “supplies the rule of law” for making that determination.

 Metro. Life Ins. Co. v. Pressley, 82 F.3d 126, 129–30 (6th Cir. 1996). See

 29 U.S.C. § 1001 et seq.
       That statutory scheme requires that a plan administrator award

 benefits “in accordance with the documents and instruments governing

 the plan.” 29 U.S.C. § 1104(a)(1)(D). The Sixth Circuit has interpreted

 this language as establishing “a clear mandate that plan administrators

 follow plan documents to determine the designated beneficiary.” Pressley,

 82 F.3d at 130 (citing McMillan v. Parrott, 913 F.2d 310, 312 (6th Cir.

 1990)). See Union Sec. Ins. Co. v. Blakeley, 636 F.3d 275, 276 (6th Cir.

 2011) (emphasizing that ERISA “underscores the primacy of the written

 plan” documents). Accordingly, to the extent the plan documents provide

 an answer regarding the proper beneficiary of the pension plan, the Court
                                      11
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.351   Page 12 of 22




 should rely on those documents to settle the dispute. IBEW Pac. Coast

 Pension Fund v. Lee, 462 F. App’x 546, 548, 2012 WL 447490, at *2 (6th

 Cir. 2012) (unpublished).

       Here, the written pension plan provides some guidance on
 identifying the correct beneficiary. The plan provides that “[a] married

 Participant’s Surviving Spouse (as defined in Article I) shall be eligible

 to receive a Qualified Pre-Retirement Survivor Annuity if such
 Participant dies prior to his actual retirement date . . . .” ECF No. 20-2,

 PageID.121. Article I then defines “Surviving Spouse”:
       Spouse or Surviving Spouse shall mean: (a) the
       Participant’s legal Spouse at the time the Participant’s benefit
       payments commence; or (b) the Participant’s legal Surviving
       Spouse to whom he had been married during the 1 year period
       preceding the Participant’s date of death in the case of
       benefits payable as a Qualified Pre-retirement Survivor
       Annuity, as set forth in Section 6.1 A former Spouse will be
       treated as the Spouse or Surviving Spouse to the extent
       provided under the Qualified Domestic Relations Order, as
       described in Section 414(p) of the Internal Revenue Code.

 ECF No. 20-2, PageID.124.
       Accordingly, the terms of the pension plan provide that to comply

 with ERISA’s “clear mandate that plan administrators follow plan
 documents to determine the designated beneficiary,” death benefits shall

 be awarded to Edwards’s “legal Surviving spouse.” Metro. Life Ins. Co. v.

 Marsh, 119 F.3d 415, 420 (6th Cir. 1997). Because both Perry and Pack



                                      12
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.352   Page 13 of 22




 claim to be the legal surviving spouse the Court must turn to Michigan

 law to determine which individual holds that status.

       Plan administrators and federal courts frequently rely on state law

 to determine the identity of a participant’s spouse for purposes of
 identifying the correct beneficiary. Lee, 462 F. App’x at 549. See

 DaimlerChrysler Corp. v. Healthcare Benefits Plan v. Durden, 448 F. 3d

 918, 926–27 (6th Cir. 2006) (examining Ohio and Michigan law to
 determine which of the plan participant’s spouses was the surviving

 spouse for beneficiary purposes); Robinson v. New Orleans Emp’rs ILA

 AFL-CIO Pension Welfare Vacation & Holiday Funds, 269 F. App’x 516,

 518–19 (5th Cir. 2008) (per curiam) (applying Louisiana law to determine

 whether a plan participant’s partner was the participant’s “qualified

 surviving spouse”); Malhiot v. S. Cal. Retail Clerks Union, 735 F.2d 1133,
 1135–36 (9th Cir. 1984) (examining California law to determine whether

 plan participant’s partner was his “spouse” for purposes of assessing

 beneficiary status). Because the word “spouse” generally requires a

 marriage valid under state law, it makes sense to rely on state law to

 determine whether an individual may properly be considered a plan

 participant’s spouse. See Malhiot, 735 F.2d at 1135. Applying this same

 logic in a factually analogous case, the Sixth Circuit found that “failure

 to rely on the state-law determination of the identity of [the plan

 participant’s] lawful spouse would conflict with the plan documents’

 definition of spouse, which in turn would represent a failure to honor ‘the
                                      13
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20        PageID.353    Page 14 of 22




 primacy of the written plan’” governing the award of benefits. Lee, 462 F.

 App’x at 549 (emphasis added) (quoting Union Sec. Ins. Co. v. Blakely,

 636 F.3d 275, 276 (6th Cir. 2011)).

       Because Edwards was domiciled in Michigan and both marriages
 at issue took place in Michigan, the Court will apply Michigan law to

 assess the respective validity of each marriage and thereby discern which

 person is the proper plan beneficiary. See Durden, 448 F.3d at 922
 (collecting cases) (explaining that federal common law suggests courts

 should apply the law of the decedent’s state of domicile to determine

 which of two conflicting marriages was valid).3 See also Restatement
 (Second) of Conflict of Laws § 188 (“The rights and duties of the parties

 with respect to an issue in contract are determined by the local law of the

 state which . . . has the most significant relationship to the transaction
 and the parties.”); Restatement (Second) of Conflict of Laws § 283 (“The

 validity of a marriage will be determined by the local law of the state

 which, with respect to the particular issue, has the most significant

 relationship to the spouses and the marriage . . . .”).


 3 In determining which state’s law to apply in an ERISA case the Sixth Circuit
 instructs that the analysis should be governed by choice-of-law considerations derived
 from federal common law. Durden, 448 F.3d at 922 (citing Med. Mut. of Ohio v.
 deSoto, 245 F.3d 561, 570 (6th Cir. 2001)). Where there is no federal common law on
 point the Sixth Circuit uses the Restatement (Second) of Conflict of Law for guidance
 in making choice-of-law determinations. Durden, 448 F.3d at 923. Applying the
 Restatement would also support relying on Michigan to determine which of
 Edwards’s two marriages is valid.


                                          14
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.354   Page 15 of 22




       Under Michigan law, a marriage is “absolutely void” if “either party

 had a wife or husband living at the time of solemnization.” Mich. Comp.

 Laws § 552.1. At first blush it would appear then that Edwards’s second

 marriage to Pack was invalid ab initio (from the outset) because, based
 on the existing record, he was still married to Perry at the time he

 married Pack. But Michigan law also creates “a strong presumption of

 validity in favor of a later ceremonial marriage that is attacked on the
 ground that one of the parties was already married to another.” Durden,

 448 F.3d at 925 (citing John Hancock Mut. Life Ins. Co. v. Willis, 438 F.2d

 1207, 1208 (6th Cir. 1971); In re Estate of Adams, 107 N.W.2d 764, 765

 (Mich. 1961); In re Estate of Pope, 517 N.W.2d 281, 282 (Mich. App. 1994);

 In re Estate of Williams, 417 N.W.2d 556, 559 (Mich. App. 1987)). This

 presumption becomes “particularly strong” if children are born of the
 later marriage. Durden, 448 F.3d at 925 (citing Adams, 107 N.W.2d at

 765–66). Critically, the Michigan Supreme Court has held that “the

 presumption favoring legality of the later marriage, if it were ceremonial,

 will prevail over the one which favors a continuance in force of the prior

 marriage.” Adams, 107 N.W.2d at 766 (citing Killackey v. Killackey, 120

 N.W. 680 (Mich. 1909); Wagoner v. Wagoner, 87 N.W. 898 (Mich. 1901);

 Dixon v. People, 18 Mich. 84 (Mich. 1869)).

       This presumption of the later marriage’s validity may be rebutted

 with “clear and positive proof to the contrary.” Adams, 107 N.W.2d at

 766. But it will not overcome this presumption of validity merely to
                                      15
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.355   Page 16 of 22




 present testimony by the first spouse that her husband never attempted

 to divorce her, or that no record of a finalized divorce was found in the

 county where the decedent was known to have resided. Durden. 449 F.3d

 at 925 (citing Doertch v. Folwell Eng’g Co., 233 N.W. 211, 211–12 (Mich.
 1930)). The possibility remains that an absent spouse could have

 obtained a divorce elsewhere. Durden, 448 F.3d at 926 (citing Williams,

 417 N.W.2d at 559). The presumption under Michigan law that a later
 marriage is valid rests on two underlying premises: (1) that the parties

 are innocent of bigamy; and (2) that there is regularity in the actions of

 officiating and licensing officers. Adams, 107 N.W.2d at 766.

 Additionally, policy considerations weigh in favor of “foster[ing]

 respectability” and protecting children of the marriage from the “taint of

 illegitimacy.” Id.
       Applying Michigan law, Edwards’s second marriage, to Pack, which

 Perry concedes was “ceremonial and duly licensed,” must be presumed

 valid. ECF No. 26, PageID.297. In fact, because the couple had children

 together the court must apply a “particularly strong” presumption of

 validity in favor of the Pack-Edwards marriage. See Durden, 448 F.3d at

 925 (citing Adams, 107 N.W.2d at 765–66). The couple had four biological

 children together. ECF No. 24, PageID.201. Pack and Edwards also

 together fostered and adopted several children—some formally, and

 others informally. Id. Altogether, Pack testified that she and Edwards

 raised 23 children. Id.
                                      16
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.356   Page 17 of 22




       The burden of overcoming this presumption of validity—“one of the

 strongest known to the law”—rests with Perry. But she has not produced

 “clear and positive proof” that the Edwards-Pack marriage is in fact

 invalid. Adams, 107 N.W.2d at 766. The only admissible evidence she
 cites in support of the invalidity of Edwards’s later marriage is that

 Edwards was still married to Perry at the time he married Pack. ECF

 No. 24, PageID.178–79, 182 (Q: “What evidence do you have, if any, that
 Mr. Edwards’[s] marriage to Ms. Pack is not valid?” A: “Only that he was

 still married to me.”). Standing alone, this testimony is not “clear and

 positive” evidence disproving the validity of Edwards’s second marriage.

       The Court notes that, as described above, Perry recently provided

 the Court with an affidavit from her and Edwards’s daughter claiming

 that, while Edwards was in the hospital recovering from a stroke, he told
 his daughter he had never divorced Perry. ECF No. 26-2, PageID.311.

 But this statement by Edwards in his daughter’s affidavit constitutes

 inadmissible hearsay and, as such, cannot be considered by the Court in

 deciding summary judgment. See Fed. R. Civ. P. 56(c)(4); Wiley, 20 F.3d

 at 225–26; Myers, 111 F.3d at 1283. Although the daughter claims to have

 audio or video recording of her conversation with Edwards, that footage

 was never provided to the Court.

       The Court also notes Perry’s new allegations that Pack

 abandoned—or even abused—Edwards during his last years. As an

 initial matter, the Court questions why Perry neglected to mention such
                                      17
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.357   Page 18 of 22




 serious allegations in her testimony during the evidentiary hearing.

 When asked by counsel for the Fund what evidence she had that

 Edwards’s marriage to Pack was invalid, and why she—rather than

 Pack—should receive the death benefits, Perry responded only that she
 remains married to Edwards. ECF No. 24, PageID.178–79, 182. The

 claims of elder neglect or abuse appear for the first time in Perry’s

 supplemental briefing. See ECF No. 26.
       Because this case is at the summary-judgment phase, the Court

 must focus on evidence, rather than allegations. Notably, although

 Perry’s supplemental brief repeatedly claims that Pack neglected

 Edwards, the sworn affidavit submitted by Perry in support of that brief

 contains no such averments. Compare ECF No. 26 (Perry Supp. Br.) with

 ECF No. 26-1 (Perry Aff.). Additionally, the criminal docket attached to
 Perry’s brief demonstrates only that Pack was charged with elder neglect

 or exploitation, and that those charges were later dismissed. ECF No. 26-

 3. Although the affidavit provided by Perry’s daughter claims that Pack

 “never visited/cared for my father while [he was in a nursing home] and

 in fact abandoned him and failed to provide financial support,” this Court

 finds that a reasonable jury would not consider these statements “clear

 and positive” evidence that the Edwards-Pack marriage was invalid. ECF

 No. 26-2, PageID.311. Such statements may be relevant to assessing the

 quality of the marriage between Pack and Edwards, but they do not go to

 the validity of the Edwards-Pack marriage.
                                      18
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.358   Page 19 of 22




       Considering the absence of admissible “clear and positive” evidence

 that Edwards’s marriage to Pack was invalid, and the fact that Perry is

 asserting the validity of her first marriage to Edwards while

 simultaneously admitting that she remains legally remarried to
 (although separated from) another person, the Court concludes that

 under Michigan law Pack is the “surviving spouse” for purposes of

 identifying the proper pension plan beneficiary.
       This conclusion is further supported by Michigan Probate Code.

 The Estates and Protected Individuals Code, Mich. Comp. Laws

 § 700.2801(2)(d) explains that for purposes of the Code “a surviving

 spouse does not include . . . . (d) An individual who, at the time of the

 decedent’s death, is living in a bigamous relationship with another

 individual.” Because Perry remarried Mr. Day in 1998, she cannot,
 consistent with Michigan probate law, also claim that she remains

 Edwards’s “surviving spouse.”

       In her supplemental briefing, Perry now contends that Pack cannot

 be a “surviving spouse” consistent with Michigan Probate Code because

 Edwards lived with Perry and her daughter between an unspecified date

 in 2015 or 2016 and October 2017, when he was moved to a nursing home

 in Indiana, and that Pack then failed to care for Edwards after his arrival

 in Indiana. ECF No. 26, PageID.306; ECF No. 24, PageID.177.

 Section 700.2801(2)(e) of the Michigan Probate Code specifically excludes

 from its definition of “surviving spouse” any individual who “for 1 year or
                                      19
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.359   Page 20 of 22




 more before the death of the deceased person” deserted, willfully

 neglected, or was “willfully absent” from the decedent spouse. But

 hearing testimony from both Perry and Pack established that Edwards’s

 sojourn with Perry and the former couple’s daughter in Michigan was a
 temporary, mutually beneficial situation; a “visit.” ECF No. 24,

 PageID.199–202; ECF No. 28, PageID.329. Nothing in the record

 establishes that Pack and Edwards did not see each other during this
 period. And Pack testified, to the contrary, that Edwards travelled back-

 and-forth between Michigan and Indiana (where she lived) during the

 time he was staying in Detroit. ECF No. 24, PageID.199–200. Further,

 the parties agree that Edwards was with Pack and her children in

 Indiana—rather than with Perry in Michigan—from the date he was

 discharged from the hospital in October 2017 following his stroke, and
 his death on August 1, 2018, with the exception of two days in 2018. See

 ECF No. 24, PageID.177–78, 200, 203; ECF No. 26, PageID.298.

       Perry has not provided evidence—as opposed to argument—

 demonstrating that Pack was willfully absent from, deserted, or

 neglected Edwards for one year or more preceding the date of his death.

 See Mich. Comp. Laws § 700.2801(2)(e). Although the affidavit sworn by

 Edwards and Perry’s daughter asserts that Pack abandoned Edwards at

 the end of his life, it states only that Pack never visited or cared for

 Edwards from the time he was moved to the Indiana nursing home in

 October 2017, ten months before his death in August 2018. See ECF No.
                                      20
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.360   Page 21 of 22




 26-2, PageID.311–12. Accordingly, Perry has not presented evidence

 showing that Pack was absent from, deserted, or neglected Edwards “for

 1 year or more before [his] death.” Mich. Comp. Laws § 700.2801(e).

 Accordingly, Perry has not presented evidence showing that Pack could
 not be considered a “surviving spouse” under the definition of that term

 supplied by Michigan Probate Code. Regardless, the question of which

 Defendant is the “surviving spouse” for purposes of the Fund benefits
 cannot be determined solely on the basis of Michigan Probate Code.

       ERISA requires courts to give written pension plan documents

 primacy in identifying the correct plan beneficiary. 29 U.S.C.

 § 1104(a)(1)(D); Pressley, 82 F.3d at 130. Here, the written plan

 documents supply their own definition of “surviving spouse” as “the

 Participant’s legal Surviving Spouse to whom he had been married
 during the 1 year period preceding the Participant’s date of death.” ECF

 No. 20-2, PageID.124. To determine whether Perry or Pack is the “legal

 Surviving Spouse,” the Court applies Michigan law. See supra at 14–15.

 That includes not only Michigan Probate Code, but also Michigan case

 law, which carries a “strong presumption of validity in favor of a later

 ceremonial marriage that is attacked on the ground that one of the

 parties was already married to another.” Durden, 448 F.3d at 925. While

 the question of which Defendant is the “surviving spouse” may be

 somewhat unclear under Mich. Comp. Laws § 700.2801(2), it is plain that

 Perry has not presented “clear and positive proof” sufficient to overcome
                                      21
Case 2:19-cv-10628-TGB-SDD ECF No. 29 filed 05/18/20   PageID.361   Page 22 of 22




 the presumption that Pack and Edwards’s marriage was valid. Adams,

 107 N.W.2d at 766. For that reason, Pack—rather than Perry—should be

 considered the “surviving spouse.”

                              CONCLUSION
       For these reasons, the motion for summary judgment filed by

 Plaintiff Trustees of the Roofers Local 149 Pension Fund is GRANTED.

 It is hereby ORDERED that Defendant Kaija Menyon Pack is the
 beneficiary of Charles Edwards, Jr.’s pre-retirement death benefits.

 Defendants are further ENJOINED from pursuing any action against

 Plaintiff for recovery of the benefit under 29 U.S.C. § 1132 or any other

 applicable section of ERISA. If Plaintiff wishes to pursue an award of

 attorney’s fees in this case it must submit an additional motion for

 attorney’s fees outlining the amount of fees it seeks and providing
 support for the reasonableness of those fees. The motion must be filed

 within 14 days of the date of this Order.

       SO ORDERED.


 Dated: May 18, 2020                s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    UNITED STATES DISTRICT JUDGE




                                      22
